USCA11 Case: 20-14059     Date Filed: 06/09/2021   Page: 1 of 3



                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14059
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 0:17-cr-60106-DMM-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

MONTE JANWATANAGOOL,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                                (June 9, 2021)

Before WILSON, MARTIN, and BRANCH, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-14059         Date Filed: 06/09/2021     Page: 2 of 3



       Monte Janwatanagool, a federal prisoner proceeding pro se, appeals the

district court’s denial of his motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). Janwatanagool argues that the district court abused its discretion

when it denied his compassionate-release motion because it did not make an

independent assessment of the 18 U.S.C. § 3553(a) factors.

       We review a district court’s denial of a prisoner’s § 3582(c)(1)(A) motion

for abuse of discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir.

2021). “A district court abuses its discretion if it applies an incorrect legal

standard, follows improper procedures in making the determination, or makes

findings of fact that are clearly erroneous.” Id.

       A district court has no inherent authority to modify a defendant’s sentence

and may do so “only when authorized by a statute or rule.” United States v.

Puentes, 803 F.3d 597, 605–06 (11th Cir. 2015). A district court may grant a

prisoner’s motion for compassionate release, “after considering the factors set forth

in section 3553(a) to the extent that they are applicable, if it finds that . . .

extraordinary and compelling reasons warrant such a reduction . . . and that such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A). The policy statements applicable to

§ 3582(c)(1)(A) are found in U.S.S.G. § 1B1.13, and district courts may not reduce

a sentence under § 3582(c)(1)(A) unless a reduction would be consistent with


                                             2
          USCA11 Case: 20-14059       Date Filed: 06/09/2021    Page: 3 of 3



§ 1B1.13. See U.S.S.G. § 1B1.13; United States v. Bryant, 996 F.3d 1243, 1262

(11th Cir. 2021).

      We recently held that, in addition to determining whether a movant has

offered extraordinary and compelling reasons and whether a reduction or release

would be consistent with the policy statement in § 1B1.13, a district court must

also consider “all applicable” 18 U.S.C. § 3553(a) factors when it grants or denies

a motion for compassionate release. United States v. Cook, No. 20-13293, slip op.

at 5–6 (11th Cir. May 27, 2021). A district court is not required to articulate its

findings and reasonings in great detail, but, when we consider a § 3582(c)(1)(A)(i)

motion, we “cannot engage in meaningful appellate review and must vacate and

remand” if the record does not reflect that the district court considered the

applicable factors. Id. at 9.

      Because the district court’s order did not reflect that it considered any of the

applicable § 3553(a) factors in denying Janwatanagool’s motion for compassionate

release, the record was not adequate to allow for meaningful appellate review.

Accordingly, we vacate the order denying the motion and remand this matter for

further proceedings consistent with this opinion.

      VACATED AND REMANDED.




                                           3